     Case 1:13-cr-00027-AWI-BAM Document 53 Filed 09/03/20 Page 1 of 1


1
2
3
4
5                              IN THE UNITED STATES DISTRICT COURT
6                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7     UNITED STATES OF AMERICA,                    )     Case №: 1:13-CR-00027-2- AWI
                                                   )
8                     Plaintiff,                   )                    ORDER
                                                   )               APPOINTING COUNSEL
9             vs.                                  )
                                                   )
10    GAMALIEL SALAS-MENDOZA,                      )
                                                   )
11                    Defendant.                   )
                                                   )
12
              The above named Defendant has, under oath, sworn or affirmed as to his financial
13
14   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

15   obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

16   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
17
     § 3006A,
18
              IT IS HEREBY ORDERED that Gabriel Pacheco be appointed to represent the above
19
     defendant in this case effective nunc pro tunc to September 1, 2020, substituting the Federal
20
21   Defenders Office appointed per G.O. 595.

22            This appointment shall remain in effect until further order of this court.

23
24   IT IS SO ORDERED.
25
     Dated:    September 2, 2020
26                                                 SENIOR DISTRICT JUDGE

27
28

                                                       -1-
